Frankenthaler, J.
The defendant is entitled to examine plaintiff as to the subject-matter of its various defenses. The fact that the action is one of libel does not alter defendant’s rights in this regard. (Niehoff v. Star Co., 134 App. Div. 473.) It may be that part of the subject-matter of the examination is to be found in public records. Defendant is nevertheless entitled to the examination if only for the purpose of eliciting admissions from the plaintiff as to the contents of the records and thereby simplifying the trial. (La Fourrure v. Newman, 150 App. Div. 920.) The motion to vacate is, therefore, denied and the examination directed to proceed at Special Term, Part II, on the 10th day of October, 1927, at ten a. m.